O’Donnell, J.,
dissenting.
*248{¶ 42} I respectfully dissent.
{¶ 43} When Clark entered a plea of guilty to aggravated murder, the trial court substantially complied with Crim.R. 11 by informing him of the maximum penalty for that offense — life in prison without the possibility of parole. As concluded by the court of appeals, no evidence exists to suggest that the trial court’s erroneous explanation of the possible sanctions for a violation of parole induced Clark to enter his guilty plea. In the absence of evidence demonstrating detrimental reliance, the trial court’s erroneous explanation of parole did not render his guilty plea invalid.
{¶ 44} The specific issue presented in this case is whether a guilty plea to aggravated murder, which carries a life sentence, is knowingly, intelligently, and voluntarily made if a judge mistakenly informs the defendant at the time of the plea that, if released from prison, the defendant will be subject to five years of postrelease control and up to nine months in prison for any violation when, in fact, the defendant faces a lifetime of parole and reincarceration for life for any violation.
{¶ 45} “The longstanding test for determining the validity of a guilty plea is ‘whether the plea represents a voluntary and intelligent choice among the alternative courses of action open to the defendant.’ ” Hill v. Lockhart (1985), 474 U.S. 52, 56, 106 S.Ct. 366, 88 L.Ed.2d 203, quoting North Carolina v. Alford (1970), 400 U.S. 25, 31, 91 S.Ct. 160, 27 L.Ed.2d 162; see Boykin v. Alabama (1969), 395 U.S. 238, 242, 89 S.Ct. 1709, 23 L.Ed.2d 274; Machibroda v. United States (1962), 368 U.S. 487, 493, 82 S.Ct. 510, 7 L.Ed.2d 473.
{¶ 46} To that end, when a trial court accepts a plea of guilty to any offense, it must advise a defendant, pursuant to Crim.R. 11, of the consequences of that plea.
{¶ 47} Crim.R. 11(C)(2)(a) provides that in felony cases, a trial court shall not accept a guilty plea without addressing the defendant personally and “[determining that the defendant is making the plea voluntarily, with understanding of the nature of the charges and of the maximum penalty involved, and, if applicable, that the defendant is not eligible for probation or for the imposition of community control sanctions at the sentencing hearing.”
{¶ 48} We have held that substantial compliance with Crim.R. 11 sufficiently informs a defendant of nonconstitutional rights. State v. Francis, 104 Ohio St.3d 490, 2004-Ohio-6894, 820 N.E.2d 355, ¶ 45; State v. Stewart (1977), 51 Ohio St.2d 86, 5 O.O.3d 52, 364 N.E.2d 1163. The right to be informed of the maximum penalty for an offense is not a constitutional right. See State v. Ballard (1981), 66 Ohio St.2d 473, 477, 20 O.O.3d 397, 423 N.E.2d 115 (recognizing that the Constitution requires the defendant to voluntarily and knowingly waive four rights for his plea to be valid: the privilege against compulsory self-incrimination, *249the right to trial by jury, the right to confront one’s accusers, and the right of the defendant to have compulsory process to obtain witnesses to testify on his behalf). Therefore, a defendant’s plea is valid if the trial court’s plea colloquy substantially complies with the Crim.R. 11(C)(2)(a) requirement that the court inform the defendant of the maximum penalty involved. “Substantial compliance means that under the totality of the circumstances the defendant subjectively understands the implications of his plea and the rights he is waiving.” State v. Nero (1990), 56 Ohio St.3d 106, 108, 564 N.E.2d 474, citing Stewart, 51 Ohio St.2d at 92-93, 5 O.O.3d 52, 364 N.E.2d 1163.
{¶ 49} In this instance, the trial court informed Clark that the maximum sentence he faced was life imprisonment without the possibility of parole. The court then stated that it could sentence Clark to life imprisonment with parole eligibility after 20, 25, or 30 years and that the parties had recommended a sentence of life imprisonment with parole eligibility after 28 years (which included the three-year mandatory term for the firearm specification). The court further explained: “Now, on this gun specification that I just read to you under Specification 2, that calls for a mandatory three-year prison sentence. So, you would have to serve a three-year sentence on the gun specification, * * * plus you’re — you’ll get a life imprisonment sentence. And the Court will select one of those four alternatives of parole, either no parole eligibility or parole eligibility after 20, 25, or 30 years.”
{¶ 50} The trial court then attempted to explain the terms of parole. At that point, the trial court erroneously informed Clark that he could be subject to five years of postrelease control and that if he violated the terms of his postrelease control, the parole board could impose a prison term that could not exceed nine months for each violation, up to one-half of his stated prison term for all violations. In reality, if Clark received parole and violated the terms of his release, he would return to prison to serve the remainder of his life sentence. Ohio Adm.Code 5120:1-1-19(c).
{¶ 51} However, Crim.R. 11 does not require a trial court to advise a defendant about the possibility of parole. Moreover, in Hill v. Lockhart, 474 U.S. at 56, 106 S.Ct. 366, 88 L.Ed.2d 203, the United States Supreme Court acknowledged that the Constitution does not require the court to provide information about parole eligibility in order for a guilty plea to be valid. Clark has no constitutional, statutory, or inherent right to be released before the expiration of his life sentence. See Greenholtz v. Inmates of Nebraska Penal & Corr. Complex (1979), 442 U.S. 1, 7, 99 S.Ct. 2100, 60 L.Ed.2d 668; State ex rel. Hogan v. Ghee (1999), 85 Ohio St.3d 150, 151, 707 N.E.2d 494. Parole does not extend the penalty for an offense, but offers the opportunity for early release. R.C. 2967.01(E). *250Accordingly, parole is neither a part of a maximum penalty nor a consequence of a guilty plea.
{¶ 52} In contrast, a mandatory term of postrelease control pursuant to R.C. 2929.14(F)(1) and 2967.28 is a sanction imposed in addition to a prison term that extends an offender’s punishment beyond his maximum term of imprisonment. Therefore, a term of mandatory postrelease control is part of the maximum penalty for an offense. State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, ¶ 22. Thus, Crim.R. 11 does require a sentencing court to advise a defendant that the sentence will include a mandatory term of postrelease control, Sarkozy at paragraph two of the syllabus, but does not require the court to advise of the possibility of parole.
{¶ 53} The maximum penalty for the offense of aggravated murder is life in prison, and parole represents the possibility of early release from that imprisonment at the discretion of the parole board. Thus, by accurately informing Clark that the maximum sentence he faced for his offense was life in prison without the possibility of parole, the trial court substantially complied with Crim.R. 11(C)(2)(a). Moreover, Clark acknowledged that he understood the maximum penalties he faced. Any erroneous explanation of the penalty for violating the terms of an early release does not change the fact that the trial court correctly informed Clark that he faced a maximum penalty of life in prison.
{¶ 54} In determining that the trial court substantially complied with Crim.R. 11 and that Clark knowingly, voluntarily, and intelligently entered his plea notwithstanding the court’s erroneous explanation of life imprisonment with the possibility of parole, the court of appeals relied upon the decision of the Fourth District Court of Appeals in State v. Hamilton, Hocking App. No. 5CA4, 2005-Ohio-5450, 2005 WL 2592964. State v. Clark, Ashtabula App. No. 2006-A-0004, 2007-Ohio-1780, 2007 WL 1113968, ¶ 24.
{¶ 55} In Hamilton, the defendant appealed his conviction for aggravated murder, alleging that his guilty plea was invalid because the trial court had incorrectly informed him that he would be subject to postrelease control when, in fact, he was subject to parole. Because the trial court correctly advised him that the maximum penalty for aggravated murder was life imprisonment with parole eligibility after 20 years, the court of appeals concluded that the trial court’s subsequent references to both parole eligibility and postrelease control did not render the guilty plea invalid. Hamilton at ¶ 1. The court reasoned that nothing in the trial court’s discussion of postrelease control conveyed that Hamilton had a right to early release or would be subject to anything less than the maximum penalty for the offense: life imprisonment. Id. at ¶ 17-18.
*251{¶ 56} Here, as in Hamilton, the record demonstrates that Clark knew that the maximum penalty for aggravated murder was life in prison with either no parole or a possibility for, not a right to, early release.
{¶ 57} Even if we assume, arguendo, that the trial court failed to substantially comply with Crim.R. 11 by advising Clark of the maximum penalty for his offense, that failure will not invalidate his guilty plea unless he suffered prejudice. State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 12, citing State v. Nero, 56 Ohio St.3d at 108, 564 N.E.2d 474. The test for prejudice is “whether the plea would have otherwise been made.” Id. Therefore, Clark bore the burden of proving that he relied upon the trial court’s erroneous explanation of parole in deciding to enter his guilty plea.
{¶ 58} The court of appeals considered the issues of reliance and prejudice, stating: “[T]here is no evidence that would suggest [that] Clark’s belief that he would be subject to post release control, assuming he would be released after twenty-eight years, induced him to enter his plea of guilty. On the contrary, the prosecution possessed a video-taped statement, two recorded statements, and an oral statement in which Clark fully admitted his culpability for Carolyn’s death. Clark’s motion to have these confessions suppressed was denied. Moreover, Clark had been determined competent to stand trial and to have known the wrongfulness of his acts. As Clark’s guilt was not reasonably in question, the only issue for the court was whether Clark’s sentence would be life imprisonment or life imprisonment with the possibility of parole.” State v. Clark, Ashtabula App. No. 2006-A-0004, 2007-Ohio-1780, 2007 WL 1113968, ¶ 28.
{¶ 59} The trial court substantially complied with Crim.R. 11 by advising Clark of the maximum penalty for aggravated murder, and the record does not demonstrate that Clark relied upon the trial court’s erroneous explanation of the possible sanctions for a violation of parole when he entered his plea. For these reasons, I would affirm the decision of the court of appeals and hold that Clark knowingly, intelligently, and voluntarily entered his guilty plea. Accordingly, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing opinion.